Matter of Alger v Jacobs (2019 NY Slip Op 00767)





Matter of Alger v Jacobs


2019 NY Slip Op 00767


Decided on February 1, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 1, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, CARNI, LINDLEY, AND NEMOYER, JJ.


1221 CAF 16-02199

[*1]IN THE MATTER OF SARAH ALGER, PETITIONER-RESPONDENT,
vRYAN JACOBS, RESPONDENT-APPELLANT. (APPEAL NO. 2.) 


TYSON BLUE, MACEDON, FOR RESPONDENT-APPELLANT. 
SUSAN GRAY, CANANDAIGUA, FOR PETITIONER-RESPONDENT.
MARYBETH D. BARNET, CANANDAIGUA, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Ontario County (Stephen D. Aronson, A.J.), entered August 1, 2016 in a proceeding pursuant to Family Court Act article 6. The order, among other things, awarded petitioner sole custody of the subject child. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Alger ([appeal No. 1] — AD3d — [Feb. 1, 2019] [4th Dept 2019]).
Entered: February 1, 2019
Mark W. Bennett
Clerk of the Court